UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB o ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 x TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52080 INTERNET ACQUISITION GROUP, INC. (Exact name of small business issuer as specified in its charter) California 20-0624181 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) c/o American Union Securities 100 Wall St. 15th Floor 10005 (Address of principal executive offices) (Zip Code) (212) 232-0120 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The issuer's revenues for the fiscal year ended September 30, 2007: $0. 1 The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and ask price, as of February 14, 2008 was $800,000 based on a share value of $0.008. The number of shares of Common Stock, $0.001 par value, outstanding on February 14, 2008 was 100,000,000 shares. Transitional Small Business Disclosure Format (check one): Yes o No x FORWARD-LOOKING STATEMENTS In addition to historical information, this Transition Report for the yearended September 30, 2007 contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Internet Acquisition Group, Inc. Whether those beliefs become reality will depend on many factors that are not under Management’s control. Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Risk Factors That May Affect Future Results.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. PART I ITEM 1. DESCRIPTION OF BUSINESS (b) Background Internet Acquisition Group, Inc. (“IAG”) was a development stage company incorporated in the State of California in January of 2004. The original concept of the company was to acquire existing Internet based businesses (hence the word “Acquisition” in the company name) and achieve economies of scale and develop cross-marketing opportunities between these businesses. Following a failed merger, the business plan was revised to focus on developing Internet based businesses. With the minimal barriers to entry for Internet based businesses, IAG determined that it was more cost-effective to develop its business rather than to seek to acquire existing businesses. As a result, IAG developed three online stores that were fully functional websites with the ability to place orders through a secure shopping cart/checkout process. The three different internet stores for marketing, selling and distributing products included an electronics store, a DVD movie store, and a specialty giftshop. For operating these websites, IAG relied on a virtual operating model that included outsourcing the majority of its operating infrastructure to distribution and fulfillment companies. We entered into an agreement with Dynamic Storefront to facilitate all our needs with regards to maintaining inventory, providing our ordering system to the consumer, and shipping the products directly from their warehouse. Unfortunately as of December 31, 2006, IAG had to sever its relationship with Dynamic Storefront and shut down its Internet stores due to problems with the fulfillment of orders under this agreement. IAG then launched a new professional services business specializing in professional purchasing management for clients. Initially, IAG has focused its attention on the purchasing and management of electronic goods and software specific to our clients’ needs. On June 29, 2007, Matt Lettau, our sole officer and director, entered into a stock purchase agreement with Dr. Huakang Zhou whereby Mr. Lettau agreed to sell 41,270,000 shares of his IAG shares of common stock to Dr. Zhou in a private transaction.The 41,270,000 shares of IAG represented approximately 59% of the issued and outstanding shares. As a result of the change in control, IAG has discontinued its professional purchasing management services and does not anticipate generating further revenues of any significance from this line of business. 2 On September 27, 2007, the Company, China Renyuan International, Inc. a Delaware corporation (“CRI”), and the shareholders of CRI entered into a Share Exchange and Reorganization Agreement (the “Exchange Agreement”) by which the former CRI shareholders (the “Former CRI Shareholders”) received shares of the Company in exchange for transferring to the Company all the outstanding shares of CRI’s capital stock. Pursuant to this transaction (the “Reverse Acquisition”), the Former CRI Shareholders received control of the Company and CRI became the Company’s wholly-owned subsidiary.Dr. Huakang Zhou, CRI’s President and our majority shareholder, assisted in facilitating the transaction.,CRI’s principal asset is its wholly-owned subsidiary, Renyuan Bio-Chemicy Co. (“Renyuan Bio-Chemicy”) a limited liability company organized in 2001 in the People’s Republic of China (“China” or the “PRC”).In July 2007 and prior to the Exchange Transaction,Mr. Chaozhong Ren, who is currently an officer, director and major shareholder of the Company,transferred Renyuan Bio-Chemicy to CRI in return for receiving a note and a majority of CRI’s outstanding common stock.In this transaction, CRI acquired 100% of the outstanding capital stock of Renyuan Bio-Chemicy in return for issuing a note payable to Mr. Ren for RMB 2,080,000 (approximately $277,333 USD) and issuing to Mr. Ren and his designees approximately 25,756 shares of the outstanding 30,000 shares. The terms of the non-interest bearing note payable were for repayment within a one-year period. Mr. Ren subsequently forgave this note on September 30, 2007. (b) Our Business Overview Our business is principally that of our wholly-owned subsidiary, Renyuan Bio-Chemicy. Renyuan Bio-Chemicy is a high-technology biochemical enterprise located in the Jizhou City High & New Tech Industrial Zone of Hebei Province near Beijing.Renyuan’sbusiness is the research, production and management of chemicals, bio-pharma and pharmaceutical intermediates, however Renyuan’s ability to produce any products or conduct any research unless we are able to raise additional funds. Principal products and their markets At the present time, Renyuan Bio-Chemicy is not producing any products and cannot provide any assurance that it will produce products in the futureFormerly, its principal products were D-Hydroxyphenlyglycine, an intermediate products used by pharmaceutical companies, and DL-Serine, another pharmaceutical intermediate.Both products can be produced using current production lines and equipment.The company has also developed the capability to produce D-phenylalanine, an amino acid used in pharmaceuticals and foods. Renyuan’s D-Hydroxyphenlyglycin (or D-PHG) is produced with a non-proprietary advanced one-step enzymatic technology as opposed to the more traditional optical resolution method.Its plant was put into production in 2002 to produce high purity, high quality, and low cost D-PHG with low environmental impact.D-PHG is an intermediate used in manufacturing amoxicillin and cefadroxil. The D-PHG plant was designed to allow the production of up to 1,500 tonsof D-PHG per year, but a significant design flaw limitedactual production capacity to only approximately only 720-750 tons per year.With the reduced capacity, the cost of production was considerably higher than expected.Despite these unforeseen difficulties, Renyuan’s management continued producing into 2003.At that time the SARS epidemic swept China, and local governments closed inbound traffic to try to prevent the spread of the disease.Renyuan’s locality was affected for approximately three months, during which time the company depleted its inventory of principal ingredient Benzene hydantoin and could not resupply. 3 In July 2003, Renyuan Bio-Chemicy recommenced production of D-PHG, but a joint directive issued by the State Reform and Development Commission and the State Drug Administration in October 2003 eventually made it impossible to continue manufacturing. Therefore, the Company was limited in 2005 and 2006 to selling the products it held in inventory which were manufactured prior to October 2003. The directive set price caps on antibiotics following reports that certain pharmaceutical companies reaped windfall profits sales of antibiotics during the SARS epidemic despite the fact that Amoxycillin is not effective against SARS and that its price had not risen abnormally.Nevertheless, the directive provided for a 30% cut of the price of Amoxycillin and certain other antibiotics.As a result,the 30% price cut made it unprofitable to produce the product.The company discontinued production and has not resumed production. However, with some technical adjustment and investment, the D-PHG plant can be redeployed to produce DL-Serine or vitamin B-2 (riboflavin).At the present time we lack sufficient funds to make the switch, but we intend to do so if and when we can secure needed funds.At this time we cannot provide any meaningful estimates as to the time and expenses needed to redeploy the D-PHG plant for the production of DL-Serine or vitamin B-2 and we cannot provide any assurances that we will be able to make such redeployment. Renyuan’s second product, DL-Serine is a synthetic amino acid that has applications in pharmaceutical and food fields.Related compounds of DL-Serine can be converted to L-ser, D-ser, and after hydrolysis, 3-Chloroalanine.The latter is used in treatments for tuberculosis and also to make agents for foods, nutritional supplements, and animal fodder.Because of special moisture properties, it can be used in cosmetics to improve skin elasticity.DL-Serine is in short supply within China and throughout the world.Renyuan has the capacity to produce 24 tons of DL-Serine per year.As it did for D-PHG, the company gradually wound down and then ceased production of DL-Serine due to a shortage of working capital following the disruption caused by the SARS epidemic.But in contrast to D-PHG, we plan to be able to produce DL-Serine going forward, and intend to resume production if and when we have the working capital to do so. Renyuan plans to develop the capability to produce D-phenylalanine, an amino acid used in pharmaceuticals and foods.It is an ingredient in a treatment for diabetes, and is also used to make medicines that treat tumors and obesity.The company’s believes its enzymatic synthesis production technology for D-phenylalanine is superior to traditional chemical synthesis methods in terms of efficiency and cost.Because of the shortage of funds discussed in connection with D-PHG and DL-Serine above, the company is currently delayed in its effort to commercialize its D-phenylalanine production process.We cannot provide any assurance that we will ever be able to successfully commercialize this process. Nor, at this time, are we able to provide any meaningful estimates as to the time and expenses needed to commercialize this process. Distribution methods of the products Formerly when Renyuan was in full production and actively promoting its products, it used a variety of methods to market and distribute them.These included direct sales by its internal sales force, Internet sales, and active participation in various trade shows and events within China.If and when we are able to resume production, we intend to utilize similar means as our financial resources may allow Competition In selling D- Hydroxyphenlyglycine, Renyuan’s two biggest competitors were two other Chinese manufacturers of pharmaceutical intermediate products, Zhejiang Puluo Medical Sci-Tech Co. Ltd. and Shijiazhuang Hongyuan Chemical Engineering Corporation. Zhejiang TX Pharmaceutical Company is the principal competitor in the DL-Serine market.When Renyuan enters the D-phenylalanine market, substantial competitors include Shandong Aocter Chemical Co., Ltd., and Anhui Horae New Technology Development Co., Ltd. 4 In general, these companies are larger, better established and generally have greater financial, production and marketing resources then Renyuan has. These companies also have achieved some considerable market share in the sale of their respective products already.The company believes that competition in the sale of fine chemical intermediates is on the basis of cost, quality, timely delivery, and customer service.For Renyuan to re-enter the market for DL-Serine or begin sales of D-phenylalanine, it will endeavor to re-establish relationships with former customers and win over new ones by producing excellent quality and selling it at competitive prices.It will also rely on its strategic location in Hebei Province, near national transportation links and within easy distance of Beijing, to help it manage raid deliveries and superior customer service in the key capital region.Renyuan intends to resume a meaningful sales and marketing effort if and when production begins again. Major customers As we currently are not producing any products, we have no current customers. Renyuan’s former main customers which accounted for revenue generated in 2005 and 2006 for D-Hydroxyphenlyglycine were Shanghai Huade Chemical Co. Ltd., and Zibo Shunjing Fine Chemicals Inc.Sales of D-Hydroxyphenlyglycine to Shanghai Huade in 2005-06 was RMB 365,400 (approximately $48,700), or roughly 95% of the total. Our sales to Zibo Shunjing were RMB 16,000 (approximately $2,130), or roughly 5%.The main customers for DL-Serine were Hubei Gongan Xinyuan Inc., Yangzhou Baosheng Bioengineering Co. Ltd., Runfeng Industry & Trade Co., Luotian Hengxingyuan Chemical Inc., and Wuhan Yanhuang Chemical Inc. Sales of DL-Serine in 2005-06 to the largest two customers, Hubei Gongan Xinyuan and Yangzhou Baosheng 2005-06 amounted to RMB 287,200 (approximately $38,300), or 46.8% of total DL-Serine sales, and RMB 214,200 (approximately $28,560), or 34.90%, respectively.Because production in the 2005-06 period was considerably reduced, sales in the period included inventory reduction to a significant degree. Sources and availability of raw materials and the names of principal suppliers The principal raw material necessary for the production of D- Hydroxyphenlyglycine is DL-P-hydroxyphenyl hydantoin, for the production of which Renyuan provided in its original plant design.DL-P-hydroxyphenyl hydantoin is synthesized from benzene hydantoin.However, problems with the DL-P-hydroxyphenyl hydantoin line forced the company to abandon production of this intermediate from the more basic input and buy it from other sources instead.When Renyuan was producing D-PHG, its suppliers for DL-P-hydroxyphenyl hydantoin were Zhejiang Taizhou Sanhua Chemical Company, Shanxi Huayang Chemical Staining Co. Ltd., and Xinji Taida Petrochemical Corporation, in respective proportions of 50%, 30% and 20%.Other raw materials used in the production of D- Hydroxyphenlyglycine are corn syrup and liquid sugar, which are widely available from a variety of sources.The principal raw material necessary for the production of DL-Serine is ammonium chloride, which Renyuan secured from Nanjing Tiancheng Bio-chemical Co. Ltd.This material is widely available, and inexpensive.D-phenylalanine is bio-catalysed from other amino acids, which are available from a number of national and international sources.Like many commodities, chemical raw materials are subject to price changes according to supply and demand. Intellectual Property We do not hold any trademarks or patents. Our production methods are, to our knowledge, not protected by patents. 5 Government Approvals for Products We have already obtained the relevant business licenses and permits necessary for our operations in China from the Hebei Provincial Commerce Department. Effect of Government Regulations Currently, the Chinese government is not imposing regulations or conditions that prevent the company from carrying out its former chemicals business.However, government regulations in the China can and sometimes do impose a material adverse impact on the chemical and pharmaceutical business.During the SARS epidemic of 2003, the local government effectively locked down Renyuan’s locality and made shipment in and out of our plant problematic.Immediately after the outbreak, government price controls on Amoxycillin removed the profit from manufacture of the antibiotic and therefore made it unprofitable for us to produce D-Hydroxyphenlyglycine for drug makers.No such price controls currently are currently in place, but we cannot foreclose the possibility that such price controls may be imposed again in the future. Research and Development Expenses. During thefiscal yearended September 30, 2007and 2006, we have not made any expenditure on research development activities.Because of our declining sales following the SARS emergency, we conserved or financial resources by cutting spending on research and development activities. Costs and Effects of Compliance with Environmental Laws The Company invested approximately RMB 600,000 (approximately $80,000) in a 1,200 square meter sewage treatment system in addition to sewage and wastewater treatment facilities provided by the managers of the industrial zone in which Renyuan’s plant is situated.The extra investment was undertaken because the company’s original process included the synthesis of DL-P-hydroxyphenyl hydantoin from benzene hydantoin as an input for D-PHG.This process is somewhat polluting, which is why the company invested in systems to treat the effluent. However, when the company ceased carrying out this intermediate operation and began buying all its DL-P-hydroxyphenyl hydantoin instead, it also substantially decreased its pollution.The manufacturing processes that the company has pursued most recently and intends to engage in prospectively are not highly polluting. Its emissions of inorganic salts in waste water conform to national pollution standards and do not affect the local environment adversely. Employees Renyuan currently has 22 full-time paid employees, including two officers, six administrative staff members, and eight R&D staff members. More than 80% of the Company’s employees possess at least a junior college degree. Two employees have a PhD degree, and three have Master’s degrees. Our management believes that our staffing levels are adequate for the moment and no significant changes are envisioned. Despite not being to manufacture any new products due the government restrictions listed above, the Company still employs laborers and staff for the maintenance of facilities. ITEM 2. DESCRIPTION OF PROPERTY Our offices in the United States are currently located at 100 Wall Street c/o American Union Securities New York, NY 10005. American Union Securities serves as the Company’s agent and does not receive any remuneration for the use of its property. In the near future we do not anticipate requiring additional office space and additional personnel in the United States. Our subsidiary, Renyuan Bio-Chemicy, has facilities in China, located in Jizhou City High & New Technology Industrial Zone of the Hebei Province near Beijing.The total area of the Renyuan Bio-Chemicy’s premises is 24,000 square meters, including 12,000 square meters of physical plant.Land use rights for the property used by the company were awarded until October 2051.This form of land tenure is the norm in China, and is roughly comparable to a leasehold interest under our system of land tenure.These facilities are close to major road and rail lines, and served by dedicated power lines from the local substation and steam pipelines provided by the local thermal power plant.Water is drawn from three wells, one of which is at a depth of 400 meters, and benefits from available sewage treatment facilities, some of which the company has developed itself. 6 ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not applicable. ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS (a) Market Information IAG’s Stock was approved for trading on the National Association of Security Dealers’ over-the-counter bulletin board market (OTC:BB) under the symbol IAGR on January 8, 2007. Prior to that there was no public market for our securities.The closing sales price of our common stock on September 29, 2007, the last business day of the transition period ending September 30, 2007 was $0.10 per share. The following table indicates quarterly high and low price per share for our common stock during the fiscal year ended September 30 2007 and the fiscal year ended December 31, 2006. These prices represent quotations among dealers without adjustments for retail mark-ups, markdowns or commissions, and may not represent actual transactions. The market for our shares has been sporadic and at times very limited. Bid Quarter ending High Low March 31, 2006 n/a n/a June 30, 2006 n/a n/a September 30, 2006 n/a n/a December 31, 2006 n/a n/a March 31, 2007 $0.35 $0.04 June 30, 2007 $0.07 $0.012 September 30, 2007 $0.03 $0.0171 (b) Holders of Common Stock As of February 14, 2008 there were approximately 100,000,000 outstanding shares of IAG’s Common Stock and approximately 84 stockholders of record.This figure does not include beneficial owners of common stock held in nominee or street name, as we cannot accurately estimate the number of these beneficial owners. 7 (c) Dividends We have never declared or paid dividends on our Common Stock.We intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future. The declaration and payment of future dividends on the Common Stock will be the sole discretion of the Board of Directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. (d) Securities Authorized for Issuance Under Equity Compensation Plans We do not have any securities authorized for issuance under any equity compensation plans. (e) Sale of Unregistered Securities Pursuant to the Exchange Agreement executed on September 27, 2007, we committed to issue an aggregate total of 6,926,399,370 shares of common stock to the eight Former CRI Shareholders in compensation for receiving from them all of the outstanding shares of CRI.The Former CRI Shareholders were issued 30,036,370 shares (the “Initial Purchase Price Shares”) on September 27, 2007 and the remaining 6,896,363,000shares (the “Remaining Purchase Price Shares are to be issued when the Company has sufficient shares of authorized unissued shares to effect such issuance.As all of the Former CRI Shareholders are accredited investors, we believe the issuance of these shares is exempt from registration pursuant to Regulation D and Section 4(2) of the Securities Act of 1933, as amended. Other then the sale of these shares to the Former CRI Shareholders, we have not sold any unregistered securities during the period completed September 30, 2007. ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS The following presentation of Management's Discussion and Analysis has been prepared by internal management and should be read in conjunction with the financial statements and notes thereto included in Item 7 of this Transition Report on Form 10-KSB. Except for the historical information contained herein, the discussion in this report contains certain forward-looking statements that involve risks and uncertainties, such as statements of our business plans, objectives, expectations and intentions as of the date of this filing. The cautionary statements about reliance on forward-looking statements made earlier in this document should be given serious consideration with respect to all forward-looking statements wherever they appear in this report, notwithstanding that the "safe harbor" protections available to some publicly reporting companies under applicable federal securities law do not apply to us as an issuer of penny stocks. Our actual results could differ materially from those discussed here. The following discussion relates solely to the operations of our operating subsidiary, Renyuan Bio-Chemicy, and not to CRI or our former discontinued businesses of developing Internet based businesses and providing professional purchasing management. Prior to September 27, 2007, our fiscal years ended on December 31. On September 27, 2007, we changed for fiscal year end to September 30, to coincide with the fiscal year end of our operating subsidiary , Renyuan Bio-Chemicy which we acquired on that date. 8 RESULTS OF OPERATIONS Year Ended September 30, 2007 compared to Year Ended September30, 2006 Our level of operations decreased considerably during our fiscal year ending September 30, 2007.In the yearended September 30, 2007 we had no revenues compared to the Year ended September 30, 2006 when our net sales totaled $81,207.The primary reason for the lack in revenue was the lack of operating capital to manufacture our products. Due to the joint directive issued by the State Reform and Development Commission and the State Drug Administration in October of 2003, we have been forced to discontinue the manufacture of our previous products which include D-PHG and DL-Serine. The primary cause of the stoppage in manufacture was due to the fact that the government saw a need to tightly regulate the sale of pharmaceutical intermediates in response to the chaos in the marketplace caused by the introduction of products for the SARS epidemic. In fiscal year 2006, we merely sold the remaining inventory. Our selling, general and administrative expenses nonetheless has increased from $453,021 in the Year ended September 30, 2006 to $583,419 in the Year endedSeptember 30, 2007.The primary reasons for the increase were: · increased administrative salaries in fiscal year 2007, as we developed a staff capable of managing our company in light of the new government regulations. · expenses incurred during the process of merger acquisition with Renyuan Bio-Chemicy Co. We expect that in the next two years our selling, general and administrative expense will remain at its fiscal 2007 level or higher, as we will incur the expenses attributable to being a U.S. public company and as we continue to expand the focus of our business operations, necessitating a staff of skilled administrators. LIQUIDITY AND CAPITAL RESOURCES During fiscal year 2007, the operations of Renyuan Bio-Chemicy Co. used $114,778 in cash, primarily due to $532,440 in net loss as compared to a total of 228,621 cash used in fiscal year 2006. The resulting balance sheet at September30, 2007 shows that the company with $1,838 in cash among its assets.We do nothave adequate resources to fund our operations for the foreseeable future and we will need to raise funds going forward in order to fund our operations. Even as the government relaxes their directives on the products we used to sell, without sufficient working capital, we will not be able to resume production. Since Renyuan Bio-Chemicy was organized in February 2001, its operations have been funded primarily by capital contributions from Mr. Chaozhong Ren, who is our Vice President and who will be our majority shareholder following the issuance of the Remaining Purchase Price Shares its President and majority shareholder.As of September 30, 2007, our liability to Mr. Chaozhong Ren was $296,850 which is payable on demand and non-interest- bearing.We expect that Mr. Chaozhong Ren will continue to fund our working capital needs through 2008 and we will accrue a further liability due to him for such costs. However, Mr. Chaozhong Ren is under no obligation to provide us with working capital and we can offer no assurance that he will provide these funds as he could discontinue doing so at any time. 9 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. CURRENCY INFORMATION “RMB” refers to Renminbi, the currency of the People's Republic of China. Since the Company operates primarily in the PRC, the Company's functional currency is the RMB. Revenue and expense accounts are translated at the average exchange rates during the period, and balance sheet items are translated at year-end rates.Translation adjustments arising from the use of differing exchange rates from period to period are included as a component of stockholders' equity.Gains and losses from foreign currency transactions are recognized in current operations. RISK FACTORS You should carefully consider the risks described below before making an investment decision. The risks described below are not the only ones facing our company. Additional risks not presently known to us or that we currently believe are immaterial may also impair our business operations. Our business could be harmed by any of these risks. The trading price of our common stock could decline due to any of these risks and you may lose all or part of your investment. In assessing these risks, you should also refer to the other information containedin this prospectus, including our consolidated financial statements and related notes. Risks Related to Our Securities Our auditor has expressed substantial doubt as to our ability to continue as a going concern. An inability to continue as a going concern would likely lead to a loss of your entire investment. Our independent certified public accountant's report on our financial statements for the fiscal years ended September 30, 2006 and 2007 containsan explanatory paragraph indicating that we have suffered net losses during the past two years, and as of September 30, 2007, our liabilities exceeded our current assets.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Products Risks Although our operating subsidiary, Renyuan Bio-Chemicy commenced operations in 2001, we have never achieved profitability. We may never reach profitability due to our possible inability to compete with competitors, our possible failure to generate sufficient revenues from sales of our products, our possible inability to expand our internal financial, administrative and product development systems to accommodate our potential growth, and our possible inability to retain and qualified personnel. There can be no assurance that we will be successful in addressing such risks. 10 We have incurred losses in the past and expect to continue to incur losses, which could be significant and impact the value of our stock. As of September 30, 2007, we had an accumulated deficit of $6,404,012. We expect to derive our revenues solely from sales of our products. We will significantly increase our operating expenses related to purchasing raw materials, producing our products, and expanding our marketing operations to promote sales of our products. To the extent such expenses precede or are not subsequently followed by increased revenues, these expenses will make us unprofitable.
